DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 coresponding to Figs.5A-6D in the reply filed on 08/11/2021 is acknowledged; however, after further consideration, the restriction requirement of Species, as set forth in the Office action mailed on 06/11/2021 is fully withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,050,058 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-27 are to be found in patent claims 1-20 (as the application claims 1-27 fully encompasses patent claims 1-20).  The difference between the application claims 1-27 and the patent claims 1-20 lies In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-27 are anticipated by claims 1-20 of the patent, it is not patentably distinct from claims 1-20 of the patent. 
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,887,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-27 are to be found in patent claims 1-13 (as the application claims 1-27 fully encompasses patent claims 1-13).  The difference between the application claims 1-27 and the patent claims 1-13 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-13 of the patent is in effect a “species” of the “generic” invention of the application claims 1-27.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-27 are anticipated by claims 1-13 of the patent, it is not patentably distinct from claims 1-13 of the patent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Azmat et al. (U.S. 2015/0102413 A1, hereinafter refer to Azmat) in view of Xie et al. (U.S. 2015/0054078 A1, hereinafter refer to Xie).
Regarding Claim 1: Azmat discloses a semiconductor device (see Azmat, Figs.1-2 and 6A-6C as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    392
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    485
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    525
    1047
    media_image5.png
    Greyscale

a first power interconnection (PW1) and a second power interconnection (PW2) on a substrate (100), the first and second power interconnections (PW1/PW2) extending 
a first standard cell (PR) and a second standard cell (NR) that are between the first and second power interconnections (PW1/PW2) and arranged in the first direction, each of the first and second standard cells (PR/NR) including (see Azmat, Figs.1-2 and 6A-6B as shown above): 
a first fin (CR) on a PMOSFET region (PR) and a second fin (CR) on a NMOSFET region (NR), the first and second fins (CR) extending in the first direction (see Azmat, Figs.1-2 and 6A-6B as shown above and ¶ [0072]- ¶ [0074]); 
a first device isolation layer (ST3) covering lower sidewalls of the first fin (CR) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a second device isolation layer (ST3) covering lower sidewalls of the second fin (CR) (note: device isolation layers ST3 separate active portions of MOSFET regions NR from PMOSFET regions PR from each other) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a third device isolation layer (ST1,ST2, and a portion of ST3 equals to the claimed third device isolation layer) between the PMOSFET region and the NMOSFET region, a depth of the third device isolation layer (ST1,ST2, and a portion of ST3) being greater than that of each of the first and second device isolation layers (ST3) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
gate electrodes (GS) crossing the first and second fins (CR) by extending in a second direction intersecting the first direction (see Azmat, Figs.2 as shown above and ¶ [0074]); 
SD in PMOSFET regions PR) on the first fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
second epitaxial patterns (SD in NMOSFET regions NR) on the second fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
a first interlayer insulating layer (111) on the gate electrodes (GS) and the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0077]); 
active contacts (STP) in the first interlayer insulating layer (111) and electrically connected to the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0076]- ¶ [0077]); 
gate contacts (CB) in the first interlayer insulating layer (111) and electrically connected to the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0079]); 
a second interlayer insulating layer (113/115) on the first interlayer insulating layer (111) (see Azmat, Figs.2 and 6A- 6C as shown above, ¶ [0079], and ¶ [0088]); and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
metal interconnections (CA2/V1/CA1/V2) in the second interlayer insulating layer (113/115), the metal interconnections (CA2/V1/CA1/V2) being arranged between the first and second power interconnections (PW), each of the metal interconnections (CA2/V1/CA1/V2) being electrically connected to corresponding one of the active and gate contacts (STP/CB) (note: first common conductive line PW1 may be configured to provide a drain voltage Vdd and the second common conductive line PW2 may be configured to provide a source voltage Vss) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0078]- ¶ [0092]), 
a first diffusion barrier pattern (note: ST1/ST2 disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. note: applicant discloses at para. [0099], deep isolation pattern DB2/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the NMOSFET region NR and may have the substantially same thickness as the second device isolation layers ST2. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST2 and DB2) disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); and  
a pair of second diffusion barrier patterns (note: a portion of ST3 disposed immediately adjacent to ST1/ST2 is equivalent to the claimed a pair of second diffusion barrier patterns. Note: note: applicant discloses at para. [0097], shallow isolation pattern DB1/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the PMOSFET region PR and may have the substantially same thickness as the first device isolation layers ST1. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST1 and DB1) disposed at the boundary and intersecting the PMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]), 
wherein a depth of the first diffusion barrier pattern (ST1/ST2) is greater than that of each of the pair of second diffusion barrier patterns (ST3) (see Azmat, Figs. 6A-6B as shown above). 
Azmat is silent upon explicitly disclosing wherein a first diffusion barrier pattern disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region by extending in the second direction; and  
a pair of second diffusion barrier patterns disposed at the boundary and intersecting the PMOSFET region by extending in the second direction.
Before effective filing date of the claimed invention the disclosed diffusion barrier patterns were known to extend in the first direction and second direction between the first and second standard cells in order to isolate the first and second standard cells and increase device performance and reduce packing densities.
For support see Xie, which teaches wherein a first diffusion barrier pattern (104 and a portion of 108 immediately formed on layer 104) disposed at a boundary between the first and second standard cells (102A/102C) and intersecting the NMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown below and ¶ [0027]- ¶ [0028]); and  
108) disposed at the boundary and intersecting the PMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown below and ¶ [0027]- ¶ [0028]). 

    PNG
    media_image6.png
    891
    1108
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Azmat and Xie in order to recognize that the Azmat first diffusion barrier pattern and  a pair of second diffusion barrier patterns to extend in the first direction and second direction between the first and second standard cells as taught by Xie in order to isolate the first and 
Regarding Claim 2: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is between the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) and the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D), such that the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) separates the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) from the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 3: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein a portion of the first fin (CR/106) between the first and second standard cells (PMOSFET regions PR/102B/ NMOSFET regions NR/102D) is interposed between the pair of second diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 4: Azmat as modified teaches a semiconductor device as set forth in claim 3 as above. The combination of Azmat and Xie further teaches wherein the portion of the first fin (CR/106) is spaced apart from the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104
Regarding Claim 5: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein a width of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than that of each of the pair of second diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).
Regarding Claim 6: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein the first power interconnection (PW1) is adjacent to the PMOSFET region (PR) and applies a drain voltage to the PMOSFET region (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0089]), and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
wherein the second power interconnection (PW2) is adjacent to the NMOSFET region and applies a source voltage to the NMOSFET region (NR) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0089]). 
Regarding Claim 7: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is a double diffusion barrier pattern (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), 
wherein each of the pair of second diffusion barrier patterns (ST3/108) is a single diffusion barrier pattern (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
ST1/ST2) and the single diffusion barrier pattern (ST3) comprise a silicon oxide layer (see Azmat, Figs. 2 and 6A-6B as shown above, ¶ [0070], and ¶ [0098]).  
Regarding Claim 8: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein a first of the pair of second diffusion barrier patterns (ST3/108) is aligned with a first side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), 
wherein a second of the pair of second diffusion barrier patterns (ST3/108) is aligned with a second side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
wherein the second side is opposite to the first side (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 9: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie is silent upon explicitly disclosing wherein a first pitch between the pair of second diffusion barrier patterns in the first direction is substantially equal to a second pitch between the gate electrodes in the first direction.
However, practicing the combination of Azmzt and Xie to enable the gate electrodes (GS) crossing the first and second fins (CR) by extending in a second direction intersecting the first direction as taught by Azmat (see Azmat, Figs.2 as shown 104 and a portion of 108 immediately formed on layer 104) and  a pair of second diffusion barrier patterns (108) to extend in the first direction and second direction between the first and second standard cells as taught by Xie in order to isolate the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above, ¶ [0004]- ¶ [0014], and ¶ [0027]- ¶ [0028]) necessarily results the claimed limitation of first pitch between the pair of second diffusion barrier patterns in the first direction to be substantially (note: term "substantially" is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended) equal to a second pitch between the gate electrodes in the first direction. 
Regarding Claim 10: Azmat as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Azmat and Xie further teaches wherein the depth of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than that of each of the first and second device isolation layers (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 11: Azmat discloses a semiconductor device (see Azmat, Figs.1-2 and 6A-6C as shown above and ¶ [0002]) comprising: 
a first power interconnection (PW1) and a second power interconnection (PW2) on a substrate (100), the first and second power interconnections (PW1/PW2) extending in a first direction and parallel to each other (see Azmat, Figs.1-2 and 6A-6B as shown above); 
PR) and a second standard cell (NR) that are between the first and second power interconnections (PW1/PW2) and arranged in the first direction, each of the first and second standard cells (PR/NR) including (see Azmat, Figs.1-2 and 6A-6B as shown above): 
a first fin (CR) on a PMOSFET region (PR) and a second fin (CR) on a NMOSFET region (NR), the first and second fins (CR) extending in the first direction (see Azmat, Figs.1-2 and 6A-6B as shown above and ¶ [0072]- ¶ [0074]); 
a first device isolation layer (ST3) covering lower sidewalls of the first fin (CR) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a second device isolation layer (ST3) covering lower sidewalls of the second fin (CR) (note: device isolation layers ST3 separate active portions of NMOSFET regions NR from PMOSFET regions PR from each other) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a third device isolation layer (ST1,ST2, and a portion of ST3 equals to the claimed third device isolation layer) between the PMOSFET region and the NMOSFET region, a depth of the third device isolation layer (ST1,ST2, and a portion of ST3) being greater than that of each of the first and second device isolation layers (ST3) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
gate electrodes (GS) crossing the first and second fins (CR) by extending in a second direction intersecting the first direction (see Azmat, Figs.2 as shown above and ¶ [0074]); 
SD in PMOSFET regions PR) on the first fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
second epitaxial patterns (SD in NMOSFET regions NR) on the second fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
a first interlayer insulating layer (111) on the gate electrodes (GS) and the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0077]); 
active contacts (STP) in the first interlayer insulating layer (111) and electrically connected to the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0076]- ¶ [0077]); 
gate contacts (CB) in the first interlayer insulating layer (111) and electrically connected to the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0079]); 
a second interlayer insulating layer (113/115) on the first interlayer insulating layer (111) (see Azmat, Figs.2 and 6A- 6C as shown above, ¶ [0079], and ¶ [0088]); and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
metal interconnections (CA2/V1/CA1/V2) in the second interlayer insulating layer (113/115), the metal interconnections (CA2/V1/CA1/V2) being arranged between the first and second power interconnections (PW), each of the metal interconnections (CA2/V1/CA1/V2) being electrically connected to corresponding one of the active and gate contacts (STP/CB) (note: first common conductive line PW1 may be configured to provide a drain voltage Vdd and the second common conductive line PW2 may be configured to provide a source voltage Vss) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0078]- ¶ [0092]), 
a first diffusion barrier pattern (note: ST1/ST2 disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. note: applicant discloses at para. [0099], deep isolation pattern DB2/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the NMOSFET region NR and may have the substantially same thickness as the second device isolation layers ST2. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST2 and DB2) disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); and  
a pair of second diffusion barrier patterns (note: a portion of ST3 disposed immediately adjacent to ST1/ST2 is equivalent to the claimed a pair of second diffusion barrier patterns. Note: note: applicant discloses at para. [0097], shallow isolation pattern DB1/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the PMOSFET region PR and may have the substantially same thickness as the first device isolation layers ST1. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST1 and DB1) disposed at the boundary and intersecting the PMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]), 
wherein a portion of the first fin (CR) between the first and second standard cells (NMOSFET regions NR and PMOSFET regions PR) is interposed between the pair of second diffusion barrier patterns (a portion of ST3 disposed immediately adjacent to ST1/ST2) (see Azmat, Figs. 6A-6B as shown above).  
Azmat is silent upon explicitly disclosing wherein a first diffusion barrier pattern disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region by extending in the second direction; and  
a pair of second diffusion barrier patterns disposed at the boundary and intersecting the PMOSFET region by extending in the second direction.
Before effective filing date of the claimed invention the disclosed diffusion barrier patterns were known to extend in the first direction and second direction between the first and second standard cells in order to isolate the first and second standard cells and increase device performance and reduce packing densities.
For support see Xie, which teaches wherein a first diffusion barrier pattern (104 and a portion of 108 immediately formed on layer 104) disposed at a boundary between the first and second standard cells (102A/102C) and intersecting the NMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]); and  
108) disposed at the boundary and intersecting the PMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Azmat and Xie in order to recognize that the Azmat first diffusion barrier pattern and  a pair of second diffusion barrier patterns to extend in the first direction and second direction between the first and second standard cells as taught by Xie in order to isolate the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above, ¶ [0004]- ¶ [0014], and ¶ [0027]- ¶ [0028]). 
Regarding Claim 12: Azmat as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Azmat and Xie further teaches wherein the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is between the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) and the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D), such that the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) separates the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) from the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above). 
Regarding Claim 13: Azmat as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Azmat and Xie further teaches wherein CR/106) is spaced apart from the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above). 
Regarding Claim 14: Azmat as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Azmat and Xie further teaches wherein a width of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than that of each of the pair of second diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).
Regarding Claim 15: Azmat as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Azmat and Xie further teaches wherein a first of the pair of second diffusion barrier patterns (ST3/108) is aligned with a first side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), 
wherein a second of the pair of second diffusion barrier patterns (ST3/108) is aligned with a second side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
wherein the second side is opposite to the first side (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 16: Azmat discloses a semiconductor device (see Azmat, Figs.1-2 and 6A-6C as shown above and ¶ [0002]) comprising: 
PW1) and a second power interconnection (PW2) on a substrate (100), the first and second power interconnections (PW1/PW2) extending in a first direction and parallel to each other (see Azmat, Figs.1-2 and 6A-6B as shown above); 
a first standard cell (PR) and a second standard cell (NR) that are between the first and second power interconnections (PW1/PW2) and arranged in the first direction, each of the first and second standard cells (PR/NR) including (see Azmat, Figs.1-2 and 6A-6B as shown above): 
a first fin (CR) on a PMOSFET region (PR) and a second fin (CR) on a NMOSFET region (NR), the first and second fins (CR) extending in the first direction (see Azmat, Figs.1-2 and 6A-6B as shown above and ¶ [0072]- ¶ [0074]); 
a first device isolation layer (ST3) covering lower sidewalls of the first fin (CR) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a second device isolation layer (ST3) covering lower sidewalls of the second fin (CR) (note: device isolation layers ST3 separate active portions of NMOSFET regions NR from PMOSFET regions PR from each other) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
a third device isolation layer (ST1,ST2, and a portion of ST3 equals to the claimed third device isolation layer) between the PMOSFET region and the NMOSFET region, a depth of the third device isolation layer (ST1,ST2, and a portion of ST3) being greater than that of each of the first and second device isolation layers (ST3) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
GS) crossing the first and second fins (CR) by extending in a second direction intersecting the first direction (see Azmat, Figs.2 as shown above and ¶ [0074]); 
first epitaxial patterns (SD in PMOSFET regions PR) on the first fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
second epitaxial patterns (SD in NMOSFET regions NR) on the second fin (CR) and between the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0075]- ¶ [0076]); 
a first interlayer insulating layer (111) on the gate electrodes (GS) and the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0077]); 
active contacts (STP) in the first interlayer insulating layer (111) and electrically connected to the first and second epitaxial patterns (SD) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0076]- ¶ [0077]); 
gate contacts (CB) in the first interlayer insulating layer (111) and electrically connected to the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0079]); 
a second interlayer insulating layer (113/115) on the first interlayer insulating layer (111) (see Azmat, Figs.2 and 6A- 6C as shown above, ¶ [0079], and ¶ [0088]); and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
metal interconnections (CA2/V1/CA1/V2) in the second interlayer insulating layer (113/115), the metal interconnections (CA2/V1/CA1/V2) being arranged between the PW), each of the metal interconnections (CA2/V1/CA1/V2) being electrically connected to corresponding one of the active and gate contacts (STP/CB) (note: first common conductive line PW1 may be configured to provide a drain voltage Vdd and the second common conductive line PW2 may be configured to provide a source voltage Vss) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0078]- ¶ [0092]), 
a first diffusion barrier pattern (note: ST1/ST2 disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. note: applicant discloses at para. [0099], deep isolation pattern DB2/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the NMOSFET region NR and may have the substantially same thickness as the second device isolation layers ST2. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST2 and DB2) disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); and  
a pair of second diffusion barrier patterns (note: a portion of ST3 disposed immediately adjacent to ST1/ST2 is equivalent to the claimed a pair of second diffusion barrier patterns. Note: note: applicant discloses at para. [0097], shallow isolation pattern DB1/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the PMOSFET region PR and may have the substantially same thickness as the first device isolation layers ST1. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST1 and DB1) disposed at the boundary and intersecting the PMOSFET region (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]).
Azmat is silent upon explicitly disclosing wherein a first diffusion barrier pattern disposed at a boundary between the first and second standard cells and intersecting the NMOSFET region by extending in the second direction; and  
a pair of second diffusion barrier patterns disposed at the boundary and intersecting the PMOSFET region by extending in the second direction.
Before effective filing date of the claimed invention the disclosed diffusion barrier patterns were known to extend in the first direction and second direction between the first and second standard cells in order to isolate the first and second standard cells and increase device performance and reduce packing densities.
For support see Xie, which teaches wherein a first diffusion barrier pattern (104 and a portion of 108 immediately formed on layer 104) disposed at a boundary between the first and second standard cells (102A/102C) and intersecting the NMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]); and  
108) disposed at the boundary and intersecting the PMOSFET region (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Azmat and Xie in order to recognize that the Azmat first diffusion barrier pattern and  a pair of second diffusion barrier patterns to extend in the first direction and second direction between the first and second standard cells as taught by Xie in order to isolate the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above, ¶ [0004]- ¶ [0014], and ¶ [0027]- ¶ [0028]). 
The combination of Azmat and Xie is silent upon explicitly disclosing wherein a first pitch between the pair of second diffusion barrier patterns in the first direction is substantially equal to a second pitch between the gate electrodes in the first direction.
However, practicing the combination of Azmzt and Xie to enable the gate electrodes (GS) crossing the first and second fins (CR) by extending in a second direction intersecting the first direction as taught by Azmat (see Azmat, Figs.2 as shown above and ¶ [0074]) and to enable the first diffusion barrier pattern (104 and a portion of 108 immediately formed on layer 104) and  a pair of second diffusion barrier patterns (108) to extend in the first direction and second direction between the first and second standard cells as taught by Xie in order to isolate the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above, ¶ [0004]- ¶ [0014], and ¶ [0027]- ¶ [0028]) necessarily results the note: term "substantially" is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended) equal to a second pitch between the gate electrodes in the first direction.
Regarding Claim 17: Azmat as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Azmat and Xie further teaches wherein the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is between the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) and the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D), such that the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) separates the second fin (CR/106) of the first standard cell (PMOSFET regions PR/102B) from the second fin (CR/106) of the second standard cell (NMOSFET regions NR/102D) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).
Regarding Claim 18: Azmat as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Azmat and Xie further teaches wherein a portion of the first fin (CR/106) between the first and second standard cells (PMOSFET regions PR/102B/ NMOSFET regions NR/102D) is interposed between the pair of second diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
CR/106) is spaced apart from the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).   
Regarding Claim 19: Azmat as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Azmat and Xie further teaches wherein a width of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than that of each of the pair of second diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).
Regarding Claim 20: Azmat as modified teaches a semiconductor device as set forth in claim 16 as above. The combination of Azmat and Xie further teaches wherein a first of the pair of second diffusion barrier patterns (ST3/108) is aligned with a first side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), 
wherein a second of the pair of second diffusion barrier patterns (ST3/108) is aligned with a second side of the first diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
wherein the second side is opposite to the first side (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).  
Regarding Claim 21: Azmat discloses a semiconductor device (see Azmat, Figs.1-2 and 6A-6C as shown above and ¶ [0002]) comprising: 
PW1) and a second power interconnection (PW2) on a substrate (100), the first and second power interconnections (PW1/PW2) extending in a first direction and parallel to each other (see Azmat, Figs.2 and 6A-6C as shown above); 
a first standard cell (PMOSFET regions PR) and a second standard cell (NMOSFET regions NR) that are between the first and second power interconnections (PW) and sequentially arranged in the first direction, the first standard cell (PMOSFET regions PR) comprising a plurality of first gate electrodes (GS) extending in a second direction, the second standard cell (NMOSFET regions NR) comprising a plurality of second gate electrodes (GS) extending in the second direction (see Azmat, Figs.2 and 6A-6C as shown above);
a plurality of protruding active patterns (CR) extending in the first direction and disposed in active regions of the first standard cell (PMOSFET regions PR) and the second standard cell (NMOSFET regions NR) (see Azmat, Figs.2 and 6A-6C as shown above);  
device isolation layers (ST3) between the protruding active patterns (CR) (see Azmat, Figs.2 and 6A-6C as shown above); 
a pair of single diffusion barrier patterns (note: a portion of ST3 disposed immediately adjacent to ST1/ST2 is equivalent to the claimed a pair of second diffusion barrier patterns. Note: note: applicant discloses at para. [0097], shallow isolation pattern DB1/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the PMOSFET region PR and may have the substantially same thickness as the first device isolation layers ST1. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST1 and DB1) disposed at a boundary between the first standard cell (PMOSFET regions PR) and the second standard cell (NMOSFET regions NR) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
an active contact (STP) electrically connected to at least one of the protruding active patterns (CR) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0076]- ¶ [0077]); 8PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
a gate contact (CB) electrically connected to at least one of the first and second gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0079]); and 
metal interconnections (CA2/V1/CA1/V2) that are arranged between the first and second power interconnections (PW), the metal interconnections (CA2/V1/CA1/V2) being electrically connected to corresponding one of the active and gate contacts (STP/CB) (note: first common conductive line PW1 may be configured to provide a drain voltage Vdd and the second common conductive line PW2 may be configured to provide a source voltage Vss) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0078]- ¶ [0092]).
Azmat is silent upon explicitly disclosing wherein device isolation layers between the protruding active patterns adjacent to each other in the second direction, the device isolation layers extending in the first direction; 

Before effective filing date of the claimed invention the disclosed device isolation layers and diffusion barrier patterns were known to extend in the first direction and second direction between the first and second standard cells in order to isolate the protruding active patterns and the first and second standard cells and increase device performance and reduce packing densities.
For support see Xie, which teaches wherein device isolation layers (108) between the protruding active patterns (106) adjacent to each other in the second direction, the device isolation layers (108) extending in the first direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]); 
a pair of single diffusion barrier patterns (a portion of 108 immediately formed between fin 106 and isolation layer 104) extending in the second direction and disposed at a boundary between the first standard cell and the second standard cell (note: region 102 is either NMOS or PMOS devices) by extending in the second direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Azmat and Xie in order to recognize that the Azmat device isolation layers and  a pair of single diffusion barrier patterns to extend in the first direction and second direction between the active patterns and the first and second standard cells as taught by Xie in order to isolate the protruding active patterns and the first and second standard cells and increase device 
The combination of Azmat and Xie is silent upon explicitly disclosing wherein a first pitch between the pair of single diffusion barrier patterns is substantially equal to a second pitch between a pair of the second gate electrodes adjacent to each other in the second direction. 
However, practicing the combination of Azmzt and Xie to enable the gate electrodes (GS) crossing the protruding active patterns (CR) by extending in a second direction intersecting the first direction as taught by Azmat (see Azmat, Figs.2 as shown above and ¶ [0074]) and to enable device isolation layers (108) between the protruding active patterns (106) adjacent to each other in the second direction, the device isolation layers (108) extending in the first direction and a pair of single diffusion barrier patterns (a portion of 108 immediately formed between fin 106 and isolation layer 104) extending in the second direction and disposed at a boundary between the first standard cell and the second standard cell (note: region 102 is either NMOS or PMOS devices) by extending in the second direction as taught by Xie in order to isolate the protruding active patterns and the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]) necessarily results the claimed limitation of first pitch between the pair of single diffusion barrier patterns is substantially (note: term "substantially" is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended
Regarding Claim 22: Azmat as modified teaches a semiconductor device as set forth in claim 21 as above. The combination of Azmat and Xie further teaches wherein the active regions of the first and second standard cells (PMOSFET regions PR/ NMOSFET regions NR) includes a PMOSFET region and an NMOSFET region that extend in the first direction and are adjacent to each other in the second direction (see Azmat, Figs.1-2 and 6A- 6C as shown above).  
Regarding Claim 23: Azmat as modified teaches a semiconductor device as set forth in claim 21 as above. The combination of Azmat and Xie further teaches wherein a double diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) extending in the second direction and disposed at the boundary (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above),
wherein a first width of the double diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than a second width of each of the pair of single diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above), and 
wherein the double diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) vertically overlaps the pair of single diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above).
Regarding Claim 24: Azmat as modified teaches a semiconductor device as set forth in claim 21 as above. The combination of Azmat and Xie further teaches wherein the protruding active patterns (CR/106
Regarding Claim 25: Azmat discloses a semiconductor device (see Azmat, Figs.1-2 and 6A-6C as shown above and ¶ [0002]) comprising: 
a plurality of fins (CR) extending in a first direction and disposed in active regions of a substrate (100) (see Azmat, Figs.2 and 6A-6C as shown above); 
a plurality of gate electrodes (GS) extending in a second direction and crossing the fins (CR) (see Azmat, Figs.2 and 6A-6C as shown above); 
device isolation layers (ST3) between the fins (CR) adjacent to each other (see Azmat, Figs.2 and 6A-6C as shown above); 9PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
a pair of single diffusion barrier patterns (note: a portion of ST3 disposed immediately adjacent to ST1/ST2 is equivalent to the claimed a pair of second diffusion barrier patterns. Note: note: applicant discloses at para. [0097], shallow isolation pattern DB1/ first diffusion barrier pattern may be an insulating layer provided in an upper portion of the PMOSFET region PR and may have the substantially same thickness as the first device isolation layers ST1. From the above statement, ordinary skill in the art recognize that the isolation layer ST1/ST2 which is disposed at the boundary between NMOSFET regions NR and PMOSFET regions PR is equals to the claimed first diffusion barrier pattern. Note: from applicant disclosure shown in Figs.8A-8B, it is unclear to understand the difference between ST1 and DB1) (see Azmat, Figs. 6A-6B as shown above and ¶ [0072]- ¶ [0073]); 
an active contact (STP) electrically connected to at least one of the fins (CR) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0076]- ¶ [0077]); 
CB) electrically connected to at least one of the gate electrodes (GS) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0079]); 
a first power interconnection (PW1) and a second power interconnection (PW2) that extend in the first direction and parallel to each other (see Azmat, Figs.2 and 6A- 6C as shown above); and 
metal interconnections (CA2/V1/CA1/V2) that are arranged between the first and second power interconnections (PW), the metal interconnections (CA2/V1/CA1/V2) being electrically connected to corresponding one of the active and gate contacts (STP/CB) (note: first common conductive line PW1 may be configured to provide a drain voltage Vdd and the second common conductive line PW2 may be configured to provide a source voltage Vss) (see Azmat, Figs.2 and 6A- 6C as shown above and ¶ [0078]- ¶ [0092]).
Azmat is silent upon explicitly disclosing wherein device isolation layers between the fins adjacent to each other in the second direction, the device isolation layers extending in the first direction; 9PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
a pair of single diffusion barrier patterns extending in the second direction and disposed between a first one of the gate electrodes and a second one of the gate electrodes.
Before effective filing date of the claimed invention the disclosed device isolation layers and diffusion barrier patterns were known to extend in the first direction and second direction between the first and second standard cells in order to isolate the protruding active patterns and the first and second standard cells and increase device performance and reduce packing densities.
108) between the fins (106) adjacent to each other in the second direction, the device isolation layers (108) extending in the first direction (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]); 9PRELIMINARY AMENDMENTAttorney Docket No.: Q253866 Appln. No.: 16/817,094 
a pair of single diffusion barrier patterns (a portion of 108 immediately formed between fin 106 and isolation layer 104) extending in the second direction and disposed between a first one of the gate electrodes (140) and a second one of the gate electrodes (140) (see Xie, Fig.2A as shown above and Fig.2J).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Azmat and Xie in order to recognize that the Azmat device isolation layers and  a pair of single diffusion barrier patterns to extend in the first direction and second direction between the active patterns and the first and second standard cells as taught by Xie in order to isolate the protruding active patterns and the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above, Fig.2J, ¶ [0004]- ¶ [0014], and ¶ [0027]- ¶ [0028]).  
The combination of Azmat and Xie is silent upon explicitly disclosing wherein a first pitch between the pair of single diffusion barrier patterns is substantially equal to a second pitch between a pair of the gate electrodes adjacent to each other in the second direction. 
However, practicing the combination of Azmzt and Xie to enable the gate electrodes (GS) crossing the protruding active patterns (CR) by extending in a second direction intersecting the first direction as taught by Azmat (see Azmat, Figs.2 as shown 108) between the protruding active patterns (106) adjacent to each other in the second direction, the device isolation layers (108) extending in the first direction and a pair of single diffusion barrier patterns (a portion of 108 immediately formed between fin 106 and isolation layer 104) extending in the second direction and disposed at a boundary between the first standard cell and the second standard cell (note: region 102 is either NMOS or PMOS devices) by extending in the second direction as taught by Xie in order to isolate the protruding active patterns and the first and second standard cells and increase device performance and reduce packing densities (see Xie, Fig.2A as shown above and ¶ [0027]- ¶ [0028]) necessarily results the claimed limitation of first pitch between the pair of single diffusion barrier patterns is substantially (note: term "substantially" is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended) equal to a second pitch between a pair of the gate electrodes adjacent to each other in the second direction.
Regarding Claim 26: Azmat as modified teaches a semiconductor device as set forth in claim 25 as above. The combination of Azmat and Xie further teaches wherein the active regions includes a PMOSFET region and an NMOSFET region (PMOSFET regions PR and NMOSFET regions NR) that extend in the first direction and are adjacent to each other in the second direction (see Azmat, Figs.1-2 and 6A- 6C as shown above).
Regarding Claim 27: Azmat as modified teaches a semiconductor device as set forth in claim 25 as above. The combination of Azmat and Xie further teaches wherein a double diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) extending in the second direction and disposed between the first one of the gate electrodes (GS/140) and the second one of the gate electrodes (GS/140) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above and Fig.2J), 
wherein a first width of the double diffusion barrier pattern (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) is greater than a second width of each of the pair of single diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above and Fig.2J), and 
wherein the double diffusion barrier (ST1/ST2/104 and a portion of 108 immediately formed on layer 104) pattern vertically overlaps the pair of single diffusion barrier patterns (ST3/108) (see Azmat, Figs. 2 and 6A-6B as shown above and see Xie, Fig.2A as shown above and Fig.2J). 
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BITEW A DINKE/
Primary Examiner, Art Unit 2896